                Case 19-11973-MFW             Doc 26      Filed 09/09/19      Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
In re:                                                     Chapter 11

SUGARFINA,INC., et al.                                     Case No. 19-11973(MFW)

                         Debtors.                         (Joint Administration Requested)

                     MOTION AND ORDER FOR ADMISSION PIZO HAC VICE

                Pursuant to Local Rule 9010-1 and the attached certification, the undersigned counsel
moves for the admission pro hac vice of W. Peter Beardsley of the law firm of Loeb &Loeb LLP to
represetrt SFCC Loan Investors,LLC as the First Lien Lender and DIP Lender in these cases and any related
adversary proceedings.

Dated: September 6, X019                          PACHULSKI STANG ZIEHL &JONES LLP

                                                  /s/Jaynes E. O'Neill
                                                  James E. O'Neill(DE Bar No. 4042)
                                                  919 North Market Street, 17th Floor
                                                  Wilmington, DE 1980 L
                                                  Tel:(302)652-4100
                                                  Fax: (302)652-4400
                                                  Email:joneill@pszjlaw.com

                                                  Counsel to SFCC Loan Investors, LLC

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                  Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing  and in good standing as a member of the Bar of the State of New York, and submit to
the disciplinary jurisdiction of this Count for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court's Local Rules and with
Standing Order• for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: September 6, 2019                          /s/ W. Peter Beardsley
                                                  W.Peter Beardsley
                                                  LOEB & LOEB LLP
                                                  345 Park Avenue
                                                  New York, NY 10154
                                                  Telephone: (21.2) 407-4000
                                                  Facsimile:(212)407-4990
                                                  Email: pbeardsley@loeb.com

                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel's motion for admission pro lac vice is granted.




         Dated: September 9th, 2019
         Wilmington, Delaware                               MARY F. WALRATH
                                                            UNITED STATES BANKRUPTCY JUDGE
